Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. Specifically with reference to Applicant’s remarks of “there is simply no disclosure in Coleman of ‘displaying a user interface requesting the human driver to select a label for the completed driving scenario’” (Page 11) is inaccurate, however, in order to progress prosecution a new reference has been added and a few more references have been included in the conclusion which each teach a human driver selecting a label for a completed driving scenario. Any one of these references can be combined with Coleman et al. in order to have a better teaching of a human driver selecting a label of a completed driving scenario. 
Further, Applicant’s remarks of “the Coleman machine learning algorithms are not utilized to evaluate the performance of autonomous driving” is also inaccurate. The Coleman reference is abundant in teachings regarding the performance of autonomous driving vehicles and how the machine learning algorithms are utilized to evaluate the performance of autonomous driving. This can be seen within the Abstract; See “Systems and apparatuses for using machine learning to generate a safety output are provided. In some examples, data may be received from a plurality of sources, may be analyzed and one or more machine learning datasets may be generated based on the analyzed data. In some arrangements, data may be received from one or more vehicles. The vehicles may be autonomous, semi-autonomous, or non-autonomous, and/or configured to operate in one or more of those modes. The data may be evaluated based on the one or more machine learning datasets to determine a safety output associated with the data. The safety output may then be used to classify the data and/or to generate one or more instructions for operation of an autonomous vehicle. The instruction(s) may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle)” or throughout the publication. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 21 are rejected 35 U.S.C. 103 as being unpatentable over Coleman et al. (U.S. Publication No. 2019/0101914) in further view of Cook et al. (U.S. Publication No. 2010/0238009). 
In regard to claim 1, Coleman et al. teaches a computer-implemented method of training a machine learning model for evaluating autonomous driving of an autonomous driving vehicle (ADV), the method comprising (abstract) for each of a plurality of driving scenarios, (abstract) collecting driving statistics and environment data of the ADV from one or more sensors of the ADV while the ADV is driven by a human driver in manual driving mode (Abstract; See “The vehicles may be autonomous, semi-autonomous, or non-autonomous”) in accordance with the driving scenario, (Pars. 0004-0005, & 0039) upon completion of the driving scenario, displaying a user interface (Par. 0079; See “may or may not include various user interface screens, and may be configured to run as user-initiated applications or as background applications.”) requesting the human driver to select a label for the completed driving scenario, the label indicating unsafe, safe, uncomfortable or comfortable, wherein the human driver selects the label using the user interface, storing the selected label responsive to the selection of the human driver (Pars. 0028, 0053 0054, 0078, & 0081; See the entirety of these paragraphs but specifically “This ADV and obstacle information (Pars. 0021 & 0022; See “Further, in some examples, data may be received from external computer systems that may provide information such as traffic conditions, weather conditions, roadway conditions, type of road, speed limits, and the like. The received data may be analyzed and one or more machine learning datasets may be generated. The machine learning datasets may link one or more driving behaviors, vehicle operational parameters, or the like, to a ride performance characteristic, such as a level of safety or other safety output based on the analyzed data used to generate the machine learning datasets.”), the extracted features including some of the driving statistics and some of the environment data collected at the different points in time during the driving scenario; and training a machine learning model to continuously learn driving behaviors and preferences of the human driver under the plurality of driving scenarios using the extracted features and a plurality of labels selected by the human driver for the plurality of driving scenarios; (Pars. 0049-0053) wherein the trained machine learning model is utilized to evaluate performance of autonomous driving of the ADV (Abstract; See “Systems and apparatuses for using machine learning to generate a safety output are provided. In some examples, data may be received from a plurality of sources, may be analyzed and one or more machine learning datasets may be generated based on the analyzed data. In some arrangements, data may be received from one or more vehicles. The vehicles may be autonomous, semi-autonomous, or non-autonomous, and/or configured to operate in one or more of those modes. The data may be evaluated based on the one or more machine learning datasets to determine a safety output associated with the data. The safety output may then be used to classify the data and/or to generate one or more instructions for operation of an autonomous vehicle. The instruction(s) may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle)”.

	Applicant argues that Coleman et al. does not disclose or suggest labels whatsoever. The Examiner disagrees, however, in order to progress prosecution a new reference has been added, Cook et al. (U.S. Publication No. 2010/0238009), which teaches a human driver selecting a label for a driving scenario (Par. 0075; See “Therefore, the "score" of a driving event 60 is actually a confidence level that that is determined either by a human reviewer of the recorded video/audio and other sensor data, or via automated scoring where the historical accuracy of certain system-predicted driving events is used to either confirm or disprove the predicted driving events 60.”)
	Coleman et al. and Cook et al. are both directed to vehicle driving and assessment and are obvious to combine because Coleman et al. is improved with human driver label selection within Cook et al. which was well known before the effective filing date of the claimed invention. Further, Coleman et al. teaches determining a safety score for a driving scenario and having a human driver select labels for a variety of vehicle components. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Coleman et al. in view of Cook et al.
In regard to claim 3, Coleman et al. teaches the method of claim 1, wherein some of the driving statistics includes information indicating responses of the ADV, and some of the environment data includes obstacle information. (Pars. 0064-0065)
In regard to claim 4, Coleman et al. teaches the method of claim 1, wherein the extracted features include, for each driving scenario, identifiers (IDs) that include obstacle IDs representing obstacles (traffic obstructions) in the driving scenario and a vehicle ID representing the ADV, (Pars. 0063 & 0065-0069) a timestamp associated with each of the IDs, wherein the timestamp represents a time Ti, where i ≥ 0, recorded at different points in time while the ADV is driven through the driving scenario, (Pars. 0063 & 0093) information indicating responses of the ADV captured at the recorded time Ti, and obstacle information captured at the recorded time Ti (Pars. 0064-0065).
Identifiers are understood as any information used to identify an object. In claim 4, an identifier is used to distinguish many extracted features from one another, such as an identifier for obstacles (traffic obstructions) and one for the vehicle. Coleman et al. teaches sensors that “detect and store the external driving conditions” which are identified using identifiers (IDs) such as “external temperature, rain, snow, light levels, and sun position for driver visibility” and/or “other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may factor into a driving data/behavior analysis.” (Par. 0065) Coleman et al. teaches a vehicle which is identified using identifiers (IDs) such as the “make, model, trim (or sub-model), year, and/or engine specifications, as well as other information such as vehicle owner or driver information, insurance information, and financing information for the vehicle 310.” (Par. 0069) Coleman et al. further teaches linking data “based on time and location data” which “may be used to identify driving data from a particular time and/or location.” (Par. 0093)
In regard to claim 5, Coleman et al. teaches the method of claim 3, wherein the information indicating responses of the ADV includes speed, acceleration, deceleration, and rate of change of acceleration of the ADV (Par. 0064), and the obstacle information includes positions of obstacles (Par. 0065).
In regard to claim 7, Coleman et al. teaches the method of claim 1, further comprising: subsequent to collecting driving statistics and environment data of the ADV, storing the collected driving statistics and the environment data remotely onto a server (Par. 0082); and prior to extracting features from the driving 
In regard to claim 8, Coleman et al. teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: (abstract; Pars. 0033 & 0048) for each of a plurality of driving scenarios, (abstract) collecting driving statistics and environment data of an autonomous driving vehicle (ADV) from one or more sensors of the ADV, while the ADV is driven by a human driver in manual driving mode (Abstract; See “The vehicles may be autonomous, semi-autonomous, or non-autonomous”) in accordance with the driving scenario, (Pars. 0004-0005 & 0039)  upon completion of the driving scenario, displaying a user interface (Par. 0079; See “may or may not include various user interface screens, and may be configured to run as user-initiated applications or as background applications.”)  requesting the driver to select a label for the completed driving scenario, the label indicating unsafe, safe, uncomfortable or comfortable, wherein the human driver selects the label using the user interface, and storing the selected label responsive to the driver selection (Pars. 0028, 0053 0054, 0078, & 0081; See the entirety of these paragraphs but specifically “This information may then be used to predict whether received driving data should be considered safe or unsafe (e.g., above a safety threshold or below a safety threshold).”), and extracting features from the driving statistics and the environment data based on predetermined criteria deciding to extract information indicating responses of the vehicle and obstacle information (Pars. 0021 & 0022; See “Further, in some examples, data may be received from external computer systems that may provide information such as traffic conditions, weather conditions, roadway conditions, type of road, speed limits, and the like. The received data may be analyzed and one or more machine learning datasets may be generated. The machine learning datasets may link one or more driving behaviors, vehicle operational parameters, or the like, to a ride performance characteristic, such as a level of safety or other safety output based on the analyzed data used to generate the machine learning datasets.”), the extracted features including some of the driving statistics and some of the environment data collected at the different points in time during the driving scenario; and training a machine learning model to continuously learn driving behaviors and preferences of the human driver under the plurality of driving scenarios using the extracted features and a plurality of labels selected by the human driver for the plurality of driving scenarios; (Pars. 0049-0053) wherein the trained machine learning model is utilized to evaluate performance of autonomous driving of the ADV (Abstract; See “Systems and apparatuses for using machine learning to generate a safety output are provided. In some examples, data may be received from a plurality of sources, may be analyzed and one or more machine learning datasets may be generated based on the analyzed data. In some arrangements, data may be received from one or more vehicles. The vehicles may be autonomous, semi-autonomous, or non-autonomous, and/or configured to operate in one or more of those modes. The data may be evaluated based on the one or more machine learning datasets to determine a safety output associated with the data. The safety output may then be used to classify the data and/or to generate one or more instructions for operation of an autonomous vehicle. The instruction(s) may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle)”.
	Coleman et al. teaches that a user (human driver) may provide input using the data analysis computing device 101 (Par. 0028) which may be a mobile computing device 330 (Par. 0078). The mobile computing device 330 may be used to “determine a safety level associated with the driving data” (Par. 0081) thus providing a safety label to the driving data. It is entirely possible that the user (human driver) is providing input to the mobile computing device 330 to select a safety label for the driving data. Additional labels may also be provided to the driving data such as a label for the “level of satisfaction with the ride” (Par. 0054) which is likely determined by the human driver using the mobile computing device 330 instead of a machine learning program. Further, the labels are assigned to the driving data after the data is received which must be after the conclusion of a driving scenario (Par. 0054). 
Applicant argues that Coleman et al. does not disclose or suggest labels whatsoever. The Examiner disagrees, however, in order to progress prosecution a new reference has been added, Cook et al. (U.S. Publication No. 2010/0238009), which teaches a human driver selecting a label for a driving scenario (Par. 0075; See “Therefore, the "score" of a driving event 60 is actually a confidence level that that is determined 
	Coleman et al. and Cook et al. are both directed to vehicle driving and assessment and are obvious to combine because Coleman et al. is improved with human driver label selection within Cook et al. which was well known before the effective filing date of the claimed invention. Further, Coleman et al. teaches determining a safety score for a driving scenario and having a human driver select labels for a variety of vehicle components. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Coleman et al. in view of Cook et al.
In regard to claim 10, Coleman et al. teaches the non-transitory machine-readable medium of claim 8, wherein some of the driving statistics includes information indicating responses of the ADV, and some of the environment data includes obstacle information. (Pars. 0064-0065)
In regard to claim 11, Coleman et al. teaches the non-transitory machine-readable medium of claim 8, wherein the extracted features include, for each driving scenario, identifiers (IDs) that include obstacle IDs representing obstacles (traffic obstructions) in the driving scenario and a vehicle ID representing the ADV, (Pars. 0063 & 0065-0069) a timestamp associated with each of the IDs, wherein the timestamp represents a time Ti, where i ≥ 0, recorded at different points in time while the ADV is driven through the driving scenario, (Pars. 0063 & 0093) information indicating responses of the ADV captured at the recorded time Ti, and obstacle information captured at the recorded time Ti (Pars. 0064-0065).
Identifiers are understood as any information used to identify an object. In claim 11, an identifier is used to distinguish many extracted features from one another, such as an identifier for obstacles (traffic obstructions) and one for the vehicle. Coleman et al. teaches sensors that “detect and store the external driving conditions” which are identified using identifiers (IDs) such as “external temperature, rain, snow, light levels, and sun position for driver visibility” and/or “other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may 
In regard to claim 12, Coleman et al. teaches the non-transitory machine-readable medium of claim 10, wherein the information indicating responses of the ADV includes speed, acceleration, deceleration, and rate of change of acceleration of the ADV (Par. 0064), and the obstacle information includes positions of obstacles (Par. 0065).
In regard to claim 14, Coleman et al. teaches the non-transitory machine-readable medium of claim 8, wherein the operations further comprise: subsequent to collecting driving statistics and environment data of the ADV, storing the collected driving statistics and the environment data remotely onto a server (Par. 0082); and prior to extracting features from the driving statistics and the environment data, retrieving the collected driving statistics and the environment data from the server (Par. 0083).
In regard to claim 15, Coleman et al. teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including (abstract; Pars. 0033 & 0048) for each of a plurality of driving scenarios, (abstract) collecting driving statistics and environment data of an autonomous driving vehicle (ADV) from one or more sensors of the ADV while the ADV is driven by a human driver in manual driving mode (Abstract; See “The vehicles may be autonomous, semi-autonomous, or non-autonomous”) in accordance with the driving scenario, (Pars. 0004-0005 & 0039) upon completion of the driving scenario, displaying a user interface (Par. 0079; See “may or may not include various user interface screens, and may be configured to run as user-initiated applications or as background applications.”) requesting the driver to select a label for the completed driving scenario, the label indicating unsafe, safe, uncomfortable or comfortable, wherein the human driver selects the label using the user interface, storing the selected label responsive to the driver selection (Pars. 0028, 0053 0054, 0078, & 0081; See the entirety of these paragraphs but specifically “This information may then be used to predict whether received driving data should be considered safe or unsafe ( e.g., above a safety threshold or below a safety threshold).”), and extracting features from the driving statistics and the environment data based on predetermined criteria deciding to extract information indicating responses of the ADV and obstacle information (Pars. 0021 & 0022; See “Further, in some examples, data may be received from external computer systems that may provide information such as traffic conditions, weather conditions, roadway conditions, type of road, speed limits, and the like. The received data may be analyzed and one or more machine learning datasets may be generated. The machine learning datasets may link one or more driving behaviors, vehicle operational parameters, or the like, to a ride performance characteristic, such as a level of safety or other safety output based on the analyzed data used to generate the machine learning datasets.”), the extracted features including some of the driving statistics and some of the environment data collected at the different points in time during the driving scenario; and training a machine learning model to continuously learn driving behaviors and preferences of the human driver under the plurality of driving scenarios using the extracted features and a plurality of labels selected by the human driver for the plurality of driving scenarios; (Pars. 0049-0053) wherein the trained machine learning model is utilized to evaluate performance of autonomous driving of the ADV (Abstract; See “Systems and apparatuses for using machine learning to generate a safety output are provided. In some examples, data may be received from a plurality of sources, may be analyzed and one or more machine learning datasets may be generated based on the analyzed data. In some arrangements, data may be received from one or more vehicles. The vehicles may be autonomous, semi-autonomous, or non-autonomous, and/or configured to operate in one or more of those modes. The data may be evaluated based on the one or more machine learning datasets to determine a safety output associated with the data. The safety output may then be used to classify the data and/or to generate one or more instructions for operation of an autonomous vehicle. The instruction(s) may be transmitted to the autonomous vehicle and may modify operation of the vehicle (e.g., to improve safety associated with the vehicle)”.

Applicant argues that Coleman et al. does not disclose or suggest labels whatsoever. The Examiner disagrees, however, in order to progress prosecution a new reference has been added, Cook et al. (U.S. Publication No. 2010/0238009), which teaches a human driver selecting a label for a driving scenario (Par. 0075; See “Therefore, the "score" of a driving event 60 is actually a confidence level that that is determined either by a human reviewer of the recorded video/audio and other sensor data, or via automated scoring where the historical accuracy of certain system-predicted driving events is used to either confirm or disprove the predicted driving events 60.”)
	Coleman et al. and Cook et al. are both directed to vehicle driving and assessment and are obvious to combine because Coleman et al. is improved with human driver label selection within Cook et al. which was well known before the effective filing date of the claimed invention. Further, Coleman et al. teaches determining a safety score for a driving scenario and having a human driver select labels for a variety of vehicle components. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Coleman et al. in view of Cook et al.
In regard to claim 17, Coleman et al. teaches the data processing system of claim 15, wherein some of the driving statistics includes information indicating responses of the ADV, and some of the environment data includes obstacle information. (Pars. 0064-0065)
In regard to claim 18, Coleman et al. teaches the data processing system of claim 15, wherein the extracted features include, for each driving scenario, identifiers (IDs) that include obstacle IDs representing obstacles (traffic obstructions) in the driving scenario and a vehicle ID representing the ADV, (Pars. 0063 & 0065-0069) a timestamp associated with each of the IDs, wherein the timestamp represents a time Ti, where i ≥ 0, recorded at different points in time while the ADV is driven through the driving scenario, (Pars. 0063 & 0093) information indicating responses of the ADV captured at the recorded time Ti, and obstacle information captured at the recorded time Ti (Pars. 0064-0065).
Identifiers are understood as any information used to identify an object. In claim 18, an identifier is used to distinguish many extracted features from one another, such as an identifier for obstacles (traffic obstructions) and one for the vehicle. Coleman et al. teaches sensors that “detect and store the external driving conditions” which are identified using identifiers (IDs) such as “external temperature, rain, snow, light levels, and sun position for driver visibility” and/or “other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may factor into a driving data/behavior analysis.” (Par. 0065) Coleman et al. teaches a vehicle which is identified using identifiers (IDs) such as the “make, model, trim (or sub-model), year, and/or engine specifications, as well as other information such as vehicle owner or driver information, insurance information, and financing information for the vehicle 310.” (Par. 0069) Coleman et al. further teaches linking data “based on time and location data” which “may be used to identify driving data from a particular time and/or location.” (Par. 0093)
In regard to claim 19, Coleman et al. teaches the data processing system of claim 17, wherein the information indicating responses of the ADV includes speed, acceleration, deceleration, and rate of change of acceleration of the ADV (Par. 0064), and the obstacle information includes positions of obstacles (Par. 0065)
In regard to claim 21, Coleman et al. teaches the data processing system of claim 15, wherein the operations further include subsequent to collecting driving statistics and environment data of the ADV, storing the collected driving statistics and the environment data remotely onto a server (Par. 0082); and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook et al. (U.S Publication No. 2010/0250021) teaches a driver risk assessment system and method having calibrating automatic event scoring.
Olabiyi et al. (U.S Publication No. 2018/0053108) teaches efficient driver action prediction system based on temporal fusion of sensor data using deep (bidirectional) recurrent neural network.
Tamari et al. (U.S Publication No. 2018/0053108) teaches a drive event capturing based on geolocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-7:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661
07/28/2021


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661